Exhibit 99.1 FOR IMMEDIATE RELEASE Investor Contact: Brett Ellis (866) 377-3747 bellis@fairpoint.com Media Contact: Rose Cummings (704) 602-7304 rcummings@fairpoint.com FAIRPOINT ISSUES STATEMENT ON VERMONT PUBLIC SERVICE BOARD’S DECISION ON THE PROPOSED ACQUISITION OF VERIZON’S WIRELINE OPERATIONS IN THE STATE CHARLOTTE, NC (December 21, 2007) – FairPoint Communications, Inc. (NYSE: FRP), a leading provider of communications services to rural and small urban communities across the country, today issued a statement regarding The Vermont Public Service Board’s (the Board) order denying approval of the transaction between FairPoint and Verizon, but inviting the parties to submit a revised proposal to address the Board’s concerns.Under the terms of the merger agreement with FairPoint and Verizon, FairPoint would acquire Verizon’s wireline operations in Vermont, Maine and New Hampshire. The transaction requires approval by the three states’ regulatory agencies and by the Federal Communications Commission. In its decision, the Board stated that, notwithstanding its denial of FairPoint’s petition, it was open to FairPoint submitting revisions that addressed its concerns, particularly the adequacy of its financial resources. In addition to the concerns about financial resources, the Order also set out a number of conditions that FairPoint would have to meet to acquire the Verizon operations in Vermont.The Board also noted that it did not consider a recent stipulation agreement in Maine that had the effect of lowering the debt to be incurred to consummate the transaction. Commenting on the Board’s decision, Gene Johnson, FairPoint’s chairman and CEO, stated, “We will quickly and thoroughly review the Board’s order and will respond appropriately. We are committed to the businesses and residents of Vermont and look forward to offering additional broadband access, quality service and new jobs, all of which are critical to economic development in Vermont.We remain committed to closing this transaction in a timely manner and believe that consideration of the Maine stipulation agreement will assist the Vermont Board in reaching a favorable decision.” About FairPoint FairPoint Communications, Inc. is an industry leading provider of communications services to rural and small urban communities across the country. Today, FairPoint owns and operates 30 local exchange companies in 18 states offering advanced communications with a personal touch including local and long distance voice, data, Internet, video and broadband services. FairPoint is traded on the New York Stock Exchange under the symbol FRP. Learn more at www.fairpoint.com. This press release may contain forward-looking statements by FairPoint that are not based on historical fact, including, without limitation, statements containing the words “expects,” “anticipates,” “intends,” “plans,” “believes,” “seeks,” “estimates” and similar expressions and statements. Because these forward-looking statements involve known and unknown risks and uncertainties, there are important factors that could cause actual results, events or developments to differ materially from those expressed or implied by these forward-looking statements. Such factors include those risks described from time to time in FairPoint’s filings with the Securities and Exchange Commission ("SEC"), including, without limitation, the risks described in FairPoint’s most recent Annual Report on Form 10-K on file with the SEC.
